The sole object of the plaintiff's action, is to obtain a permanent injunction. In such cases, the rule is thus stated in Cudd v. Calvert,54 S.C. 487: "Where the action is brought solely for the purpose of obtaining an injunction, and where if the facts alleged in the complaint are found to be true, a proper case for injunction would be presented, it is error to dissolve a temporary injunction upon a mere motion, heard upon affidavits, *Page 253 
as that would deprive the plaintiff of his legal right to have the facts determined in the mode prescribed by law, instead of by affidavits. A most unsatisfactory mode of eliciting truth. Indeed, the practical result in a case like this, would be to dismiss the complaint upon a mere motion heard upon affidavits, without any opportunity being afforded the plaintiff, to have the facts upon which he bases his claim for relief, determined in the mode prescribed by law."
I therefore dissent.